People v Williams (2021 NY Slip Op 01364)





People v Williams


2021 NY Slip Op 01364


Decided on March 09, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 09, 2021

Before: Manzanet-Daniels, J.P., Kapnick, Kennedy, Shulman, JJ. 


Ind No. 4354/03 Appeal No. 13316 Case No. 2015-02740 

[*1]The People of the State of New York, Respondent,
vMatthew Williams, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Laura Lieberman Cohen of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Diana J. Lewis of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered on or about October 7, 2015, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court's assessment of 10 points for failure to accept responsibility was supported by clear and convincing evidence (see People v Ramos, 171 AD3d 483 [1st Dept. 2019], lv denied 33 NY3d 912 [2019]). The evidence supports the inference that defendant did not show a genuine acceptance of responsibility.
In any event, regardless of whether defendant's correct point score is 85, as found by the court, or 75, as he contends, he remains a level two offender, and we find no basis for a downward departure (see generally People v Gillotti, 23 NY3d 841 [2014]). There were no mitigating factors that were not adequately taken into account by the guidelines or outweighed by aggravating factors. 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 9, 2021